Exhibit 99.1 JOINT FILING AGREEMENT PURSUANT TO RULE 13d-1(k)(1) The undersigned acknowledge and agree that the foregoing statement on Schedule 13G is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13G shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that it knows or has reason to believe that such information is inaccurate. This Agreement may be executed in any number of counterparts and all of such counterparts taken together shall constitute one and the same instrument. Dated: February 3,2015 [Signature Pages Follow] WP X ASIA ONLINE INVESTMENT HOLDINGS LIMITED By: /s/ Steven G. Glenn Name: Steven G. Glenn Title: Director WARBURG PINCUS PRIVATE EQUITY X, L.P. By: Warburg Pincus X, L.P., its general partner By: Warburg Pincus X GP L.P., its general partner By: WPP GP LLC, its general partner By: Warburg Pincus Partners, L.P., its managing member By: Warburg Pincus Partners GPLLC, its general partner By: Warburg Pincus& Co., its managing member By: /s/ Robert B. Knauss Name: Robert B. Knauss Title: Partner WARBURG PINCUS X PARTNERS, L.P. By: Warburg Pincus X, L.P., its general partner By: Warburg Pincus X GP L.P.,its general partner By: WPP GP LLC, its general partner By: Warburg Pincus Partners, L.P., its managing member By: Warburg Pincus Partners GPLLC, its general partner By: Warburg Pincus& Co., its managing member By: /s/ Robert B. Knauss Name: Robert B. Knauss Title: Partner WARBURG PINCUS X, L.P. By: Warburg Pincus X GP L.P., its general partner By: WPP GP LLC, its general partner By: Warburg Pincus Partners, L.P., its managing member By: Warburg Pincus Partners GP LLC, its general partner By: Warburg Pincus& Co., its managing member By: /s/ Robert B. Knauss Name: Robert B. Knauss Title: Partner WARBURG PINCUS X GP L.P. By: WPP GP LLC, its general partner By: Warburg Pincus Partners, L.P., its managing member By: Warburg Pincus Partners GP LLC, its general partner By: Warburg Pincus& Co., its managing member By: /s/ Robert B. Knauss Name: Robert B. Knauss Title: Partner WPP GP LLC By: Warburg Pincus Partners, L.P., its managing member By: Warburg Pincus Partners GP LLC, its general partner By: Warburg Pincus& Co., its managing member By: /s/ Robert B. Knauss Name: Robert B. Knauss Title: Partner WARBURG PINCUS PARTNERS, L.P. By: Warburg Pincus Partners GP LLC, its general partner By: Warburg Pincus& Co., its managing member By: /s/ Robert B. Knauss Name: Robert B. Knauss Title: Partner WARBURG PINCUS PARTNERS GP LLC By: Warburg Pincus& Co., its managing member By: /s/ Robert B. Knauss Name: Robert B. Knauss Title: Partner WARBURG PINCUS& CO. By: /s/ Robert B. Knauss Name: Robert B. Knauss Title: Partner WARBURG PINCUS LLC By: /s/ Robert B. Knauss Name: Robert B. Knauss Title: Managing Director CHARLES R. KAYE By: /s/ Robert B. Knauss Robert B. Knauss, Attorney-in-fact* JOSEPH P. LANDY By: /s/ Robert B. Knauss Robert B. Knauss, Attorney-in-fact* * The Power of Attorney given by each of Warburg Pincus & Co., Mr. Kaye and Mr. Landy was previously filed with the U.S. Securities and Exchange Commission on November 26, 2013 as an exhibit to a statement on Form 4 filed by Warburg Pincus Private Equity IX, L.P. with respect to Laredo Petroleum Holdings, Inc. and is hereby incorporated by reference.
